Main, J.
(dissenting)—The statute refers to the bonds as “bonds of the county”, and confers upon the commissioners the power, and makes it their duty when there is not sufficient money in the improvement fund to meet the interest or the principle, to pay same out of either the general road and bridge fund or out of the current expense fund of the county. The legislature could hardly have used more apt language for the purpose of making the bonds the obligation of the county. The provision that the county shall be reimbursed from the improvement fund, from time to time as monies are paid therein, can have no controlling importance. Whether the county shall be reimbursed in any case would depend upon whether there were monies in the improvement fund. If there were no monies in that fund, and it is easy to conceive a case where there might not be, the county would have no means of reimbursement. I adhere to the holding in the department opinion, and therefore dissent from the majority opinion En Banc.
Parker, C. J., and Fullerton, J., concur with Main, J.